DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s Amendment filed on 12/16/2021. Claims 8 and 15 have been amended. Claims 1-7 and 9 have been canceled and claims 21-28 have been newly added.

Response to Arguments
Applicant's arguments/remarks filled on 12/16/2021, with respect to the claims 8, 15 and 22 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 8, 15 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 8, 15 and 22, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “recognizing the ad hoc broadcast as the update from the pilot device without configuring the passenger application with information identifying the pilot device, wherein recognizing comprises: determining that the update is not from a previous pilot device that was identified as a preferred pilot; determining that a timeout threshold for the preferred pilot is satisfied when the update is received outside of 
The first closest prior art, Chambers et al. (US Patent No.: 9,997,080 B1) teaches an unmanned aircraft system includes an aircraft control system that enables the safe operation of multiple unmanned aerial vehicles in the same airspace, through the use of a decentralized air traffic management system. The decentralized air traffic management system is robust against loss of communication between the unmanned aerial vehicle and does not require a centralized ground control system to coordinate the vehicles.
The second closest prior art, Marin et al. (US Pub. No.: 2011/0038311 A1) teaches various example embodiments are disclosed herein. In an example embodiment, an apparatus may include a controller, a memory coupled to the controller and a wireless transceiver coupled to the controller. The apparatus may be configured to receive, at a mobile station operating in Ad-Hoc mode in a wireless network, a message indicating that an access point (AP) has pending data in infrastructure network for the mobile station, and receive, at the mobile station the pending data from the AP.
The third closest prior art, Mottram (US Patent No.: 10,614,392 B1) teaches a system and method are provided for providing user-configurable aircraft status displays by which aircraft fleet operations and maintenance personnel may be easily able to monitor the operational fleets under their control to quickly determine a flight 
The fourth closest prior art, Hudson et al. (US Pub. No.: 2005/0232185 A1) teaches a method and system for monitoring a mobile ad-hoc network node (e.g. a network enabled aircraft) is provided. The method includes, receiving a message notifying when the ad-hoc node is preparing to join the ad-hoc network; and determining based on a threshold value, when the ad-hoc node should be joining a monitoring system that tracks the status and availability of ad-hoc nodes. The method generates a status message if the ad-hoc node fails to join the monitoring system. The message is received by the monitoring system via and external source to the ad-hoc network. The system includes a data center that receives the message notifying when the node is preparing to join the ad-hoc network; and determines based on a threshold value, when the ad-hoc node should be joining the ad-hoc network and monitoring system. (3) Nohr (US Patent No.: 7,802,724 B1) teaches the invention relates to improved methods and forms for automatically and non-unobtrusively to detect, without human interpretation, the identification of people(s), object(s), and other, with various methods utilized in connection to creating, storing, 
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 8-20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465